DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. Applicant argues (p. 9-10) that Balbierz does not teach the claimed features since Balbierz distinguishes between healthy tissue and tumorous tissue, but not ablated tissue. However, claim 16 only requires that the determined tissue is “a member” of a group of tissue types including healthy tissue, tumorous tissue, and ablated tissue. The claim language is not narrowly interpreted to mean that the determined tissue must be ablated tissue, just that it is determined to be one of those out of the entire group. Examiner maintains that Balbierz is relevant as prior art, since Balbierz teaches using optical sensors to assess tissue type, wherein the determined tissue is a member of the claimed group of tissue types.
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on the amendments filed on 03/19/2021.
Applicant’s response to the Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, have been considered and are persuasive.
Claim Objections
Claim 38 is objected to because of the following informalities:  claim 38 recites “wherein at least one optical sensor comprises a plurality of optical sensors” (lines 1-2), but the preceding claim 37 already recites a plurality of optical sensors (line 9).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 17, 20, and 31-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balbierz et al (US 2002/0026127 A1, hereinafter “Balbierz”) (previously cited).
	Regarding claim 16, Balbierz shows a system comprising an ultrasound imaging device 19 (Figs. 1, 2, and 4, para. 0058-0059, wherein as described in the claim interpretation section above, Examiner interprets the ultrasound imaging device to be shown by the computer having a display, for monitoring and display of tissue reflectance determination) and an ablation needle 10 (para. 0064, wherein the apparatus 10 can be configured to be an ablation device, for ablation monitoring and mapping, wherein apparatus 10 further comprises “needles” 18, para. 0087, so the structure shown in considered to be an ablation needle); an ablation element (under the broadest reasonable interpretation, an ablation element is used for ablation means, so Examiner considers the needles 18, para. 0087, which are electrodes 18 for energy delivery, 
	Regarding claim 17, Balbierz shows that monitoring and discriminating tissue type shows that the at least one optical sensor acquires a plurality of measurement values of the 
	Regarding claim 20, Balbierz shows that the system is adapted for at least one of fluorescence detection (para. 0063).
Regarding claims 31-32, Balbierz shows wherein the at least one optical sensor comprises an optical fiber (para. 0046), and further comprising a light source and a light detector (para. 0046-0048) to perform the physiological assessment of tissue type as described above.
Regarding claims 33-36, see the rejection of claim 16 above, wherein Balbierz shows how the system assesses and displays tissue type, including healthy tissue, tumorous tissue, and incompletely ablated tissue, during an ablation procedure, in order to show completion or progress of an ablative procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz, as applied to the rejection of claim 17 above, and in further view of Lin et al (US 2006/0173359 A1, hereinafter “Lin”, previously cited).
Regarding claim 18, Balbierz shows the invention of claim 17 above. Balbierz shows that the mapping is topography mapping, which is mapping of 2D images. Lin teaches that it is known in the art of ablation and ultrasound imaging (Fig. 1; para. 0046, 0066) that when measuring a reflectance spectrum of light reflected by the tissue (para. 0048-0053) to detect physiological information of tissue (para. 0009), to use both 2D imaging (Figs. 4a-7b, 20a-24b), as well as 3D imaging that is composed of said 2D imaging expressed over time and different locations of optical sensor(s), Figs. 3a-3b, 18a-18b; para. 0066) to discriminate and display imaging of the tissue type (para. 0052, 0064, 0066). Balbierz and Lin are compatible in scope, wherein the imaging techniques shown are provided as means of determining tissue type for determining ablation needs. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Balbierz in view of Lin, to further generate 3D mapping from the acquired and generated 2D mapping, for the purpose of accurately 
Regarding claim 19, the combination of Balbierz and Lin renders obvious the use of multiple sensors for determining and mapping tissue type. Lin further teaches that the sensor (optical fiber, para. 0010) captures diffuse reflectance as generated by the light source (para. 0048-0051), for analysis by the ultrasound imaging device (para. 0052-0053). As discussed above, in the rejection of claim 18, the modification of Balbierz in view of Lin shows that the sensor is adapted to measure parameters of diffuse optical tomography (the 3D imaging as discussed above), in order to use the diffuse optics measurements for the 3D mapping (the 3D tomography).
Regarding claim 20, in the alternative to the rejection in view of Balbierz above, Lin alternatively teaches that the system is adapted for at least one of fluorescence detection (Abstract, para. 0048, 0079-0080) and diffuse optical tomography (as discussed above; Abstract, para. 0048-0052, 0079-0080). It would have been obvious to one having ordinary skill in the art at the time of invention that when modifying Balbierz in view of Lin to include means of tomography, or 3D imaging, to include Lin’s features of diffuse optical tomography, to use the diffuse optical measurements for 3D imaging of said measurements.

Claims 29-30 and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz, as applied to the rejection of claim 16 above.
Regarding claims 29-30, Balbierz shows that the system comprises a plurality of sensors, including different sensor types, including different types of optic sensors as well (para. 0046-0047), wherein the sensing members together analyze the tissue type (para. 0048). Since Balbierz shows using at least one optical sensor to determine tissue type based on reflectance information, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included additional optical sensors to also detect physiological information of tissue to improve tissue determination with the plurality of sensing members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been further obvious to have positioned the optical sensors for the most beneficial assessment of the tissue type, including disposing at least one optical sensor on a first side of the ablation element along the elongated body and disposing at least one other optical sensor on a second opposing side, for the purpose of providing additional points of contact with the tissue site for additional means of physiological assessment of the tissue.
Regarding claims 37 and 41-42, see the combined rejection of claims 17 and 29-30 above, which render obvious the features of claims 37 and 41-42, comprising the claimed features of a plurality of optical sensors for measuring reflectance of light by the tissue at the ablation site to assess for the tissue type and displaying the tissue at the ablation site.

Regarding claim 40, Balbierz shows determining complete ablation of tissue (para. 0043, 0080) based on the physiological assessment of tissue type, above. Balbierz shows controlling the energy delivered based on feedback at the ablation site (para. 0098) to prevent unwanted tissue damage (para. 0097-0099). Balbierz shows endpoint determination to end the ablation process (para. 0108). Balbierz therefore shows that the controller is configured to stop energy supply to the ablation element when the endpoint determination has been determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792